Per Curiam.
Careful consideration of tbe record and all assignments of error shown in tbe case on appeal, reveals that tbe trial of this case in Superior Court was conducted in accordance with well established and applicable principles of law and rules of evidence in such cases. Prejudicial error is not made to appear.
Therefore, express consideration of tbe many assignments of error presented would serve only to restate familiar principles and rules to no useful purpose. Hence, in tbe judgment from which appeal is taken, there is
No error.